Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed via RCE on 12/16/2020. Claims 1-18 are pending in the application and have been examined. Claims 1 and 17-18 have been amended.
Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 11/16/2020 has been entered.
Examiner Note
The Applicant has confirmed that the limitation “a processing unit” in claim 17 is construed under 35 U.S.C. 112(f) as stated on prior Non-Final Office Action that mailed on 8/08/2019.
Examiner’s Amendment
         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Mr. Chad Bevins (Reg. No. 51,468) on 02/25/2021.
The claims, which were filed on 12/16/2020, have been amended as follows:


(Currently Amended) A method for network address translation between in-packet Bloom Filter, iBF, representations used in a first network and Internet Protocol, IP, addresses used in a second network, the method being performed by a gateway not in the first network, comprising the steps of:
acquiring an iBF representation of a node within the first network; and
embedding an indication of said iBF representation in an IP address used in the second network for the node, to enable translation of said iBF representation of the node in the first network to the IP address of the node in the second network[[.]]; 
	wherein said indication is determined by:
mapping said iBF representation to a suffix of said IP address of the node; and
storing said mapping in a look-up table, wherein said indication is defined by said mapping.
	
(Previously Presented) The method according to claim 1, wherein a first part of said IP address of the node comprises at least a partial IP address of said gateway.

(Original) The method according to claim 2, wherein said first part is a prefix of said IP address of the node.

(Previously Presented) The method according to claim 1, wherein a second part of said IP address of the node comprises said indication of said iBF representation.

(Currently Amended) The method according to claim 4, wherein said second part is [[a]] said suffix of said IP address of the node.

(Original) The method according to claim 4, wherein said indication is said iBF representation itself.

(Cancelled) 

(Previously Presented) The method according to claim 1, further comprising: storing said IP address of the node in a domain name system, DNS, server.

(Original) The method according to claim 1, wherein said iBF representation of the node is based on information provided by a path computational element, PCE.

(Original) The method according to claim 1, wherein said iBF representation of the node is based on a separate iBF collector field.

(Original) The method according to claim 1, wherein said iBF representation of the node identifies a path from said gateway to the node.

(Previously Presented) The method according to claim 1, further comprising: receiving a packet comprising said IP address of the node from an IP node;extracting said iBF representation from said IP address of the node; and transmitting said packet using said iBF representation towards said node.

(Previously Presented) The method according to claim 12, wherein extracting said iBF representation comprises:
removing an IP header from said packet and retrieving said iBF representation from said IP address.

(Previously Presented) The method according to claim 12, wherein extracting said iBF representation comprises:
	performing a table look-up to map said IP address to said iBF representation.


(Previously Presented) The method according to claim 1, further comprising: receiving a destination address query of an IP node from the node;
performing a domain name system, DNS, query of said IP node so as to receive an IP address of said IP node; and
generating a local link identifier, LID, pointing to said IP address of said IP node, to map said LID to said IP address of said IP node.

(Previously Presented) The method according to claim 15, further comprising: sending a response to the destination address query to the node.

(Currently Amended) A gateway for network address translation between in-packet Bloom Filter, iBF, representations used in a first network and Internet Protocol, IP, addresses used in a second network, the gateway not in the first network comprising a processing unit configured to:
acquire an iBF representation of a node within the first network; and
embed an indication of said iBF representation in an IP address used in the second network for the node, to enable translation of said iBF representation of the node in the first network to the IP address of the node in the second network[[.]];
wherein said indication is determined by:
	mapping said iBF representation to a suffix of said IP address of the node; and
	storing said mapping in a look-up table, wherein said indication is defined by said mapping.

(Currently Amended) A non-transitory computer readable medium comprising a computer program for network address translation between in-packet Bloom Filter, iBF, representations used in a first network and Internet Protocol (IP) addresses used in a second network, the computer program comprising computer program code which, when run on a processing unit of a gateway not in the first network, causes the processing unit to:
	acquire an iBF representation of a node within the first network; and
embed an indication of said iBF representation in an IP address used in the second network for the node, to enable translation of said iBF representation of the node in the first network to the IP address of the node in the second network[[.]];
wherein said indication is determined by:
mapping said iBF representation to a suffix of said IP address of the node; and
storing said mapping in a look-up table, wherein said indication is defined by said mapping.

Allowable Subject Matter
	Claims 1-6 and 8-18 are allowed. 
This communication warrants No Examiner's Reason for Allowance, applicant's reply and Amendments make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remark in addition to the proposed amendments  as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOUNES NAJI/Primary Examiner, Art Unit 2445